The Honorable Steven B. Jones State Representative Post Office Box 3040 West Memphis, AR 72303-3040
Dear Representative Jones:
I am writing in response to your request for an opinion on "which agency would issue citations to trains or railroads that are illegally blocking roadways within a city or township." You also ask "what the possible fines are. . . ."
RESPONSE
I have enclosed for your review a copy of Op. Att'y Gen. 97-372, which addresses this topic. As noted in that opinion, "municipal officials must initially send a complaint in writing, by certified mail, to the registered agent of the railroad company in question. In the event the issue is not subsequently resolved to the satisfaction of the municipal official, the official shall notify the State Highway Commission in writing." Thus, in answer to your first question, the State Highway Commission is the appropriate agency. The applicable law sets a civil penalty at not less than two hundred dollars ($200) nor more than five hundred dollars ($500) per occurrence, as imposed by the Commission.
The process is governed by the "Railroad Safety and Regulatory Act of 1993," codified at A.C.A. §§ 23-12-1001 to -1008 (Repl. 2002). The State Highway Commission is designated as the "sole public body to deal with, and is . . . given exclusive jurisdiction over, all matters pertaining to the operation and movement of trains within this state including, but not limited to, the obstruction of any public highway, road, street, or other railroad crossing or public property by a standing train." A.C.A. §23-12-1006. Regulations promulgated by the Highway Commission further elaborate on the applicable requirements of the law. See SHTD-SHC "Obstruction of Public Highways, Roads, Streets or Other RailroadCrossings or Public Property." The process for a municipality to make a complaint against a railroad company for obstruction of a roadway is outlined at A.C.A. § 23-12-1008 and the applicable regulations. As noted above, the railroad company must be notified first. If the issue is not resolved satisfactorily, the municipality shall notify the State Highway Commission. Applicable time deadlines are set out in the statute and regulations. As noted above, the civil penalty can range from $200 to $500 per occurrence.
If this statutory scheme is deemed ineffective, untimely or cumbersome, the appropriate course is to pursue a change in the applicable legislation.
Deputy Attorney General Elana C. Wills prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:ECW/cyh
Enclosure